SWAN, Circuit Judge
(concurring).
Since the plaintiffs clearly understood' the effect of their release I should, if sitting alone, have held that “the agreement was fairly and knowingly made,” and that they should have been bound by its-terms, although later events proved them, unwise to have signed it. Judge Friendly’s treatment of the Farrington dictum and the Yehle decision is not thoroughly persuasive to me. However, as the New York cases “do not yield an assured conclusion” and my arguments have not convinced my brothers, I reluctantly concur.